Fitzgerald, J.
(dissenting). The Court has been requested by the Governor to provide an advisory opinion in regard to the validity of the enactment of 1978 PA 426, enrolled House Bill 4407. We have agreed to render an opinion advising on the following questions:
1) May the Lieutenant Governor, pursuant to Const 1963, art 5, § 25, cast an affirmative vote during the final consideration of a bill when the Senate is equally divided 19 to 19? and
2) Would such action satisfy constitutional requirements with respect to the effectiveness of the passage of the bill by the Senate?
Today, the majority of the Court answers these questions in the affirmative. We respectfully dissent.
Upon consideration of House Bill 4407 on final passage, the Michigan Senate became equally divided, with 19 senators voting "aye” and 19 senators voting "nay”. The Lieutenant Governor cast the tie-breaking "aye” vote pursuant to Const 1963, art 5, § 25, and the bill was enrolled and subsequently signed by the Governor on September 30, 1978.
The question before this Court is whether the Lieutenant Governor’s casting vote under the provisions of Const 1963, art 5, § 25 may be counted for the final passage of a bill by the Senate in view *647of the provision of Const 1963, art 4, § 26, which requires for the final passage of a bill an affirmative vote by a majority of members elected to and serving in each house.
The composition of the Senate is set forth in Const 1963, art 4, § 2:
"The senate shall consist of 38 members to be elected from single member districts at the same election as the governor for four-year terms concurrent with the term of office of the governor.”
The requirements for the final passage of bills by the Legislature during regular session are set forth in Const 1963, art 4, § 26, which provides, in pertinent part, as follows:
"No bill shall become a law without the concurrence of a majority of the members elected to and serving in each house.”
Const 1963, art 5, § 25 provides, in pertinent part, as follows:
"The lieutenant governor shall be president of the senate, but shall have no vote, unless they be equally divided.”
In an effort to harmonize the conflict between Const 1963, art 4, § 26 and Const 1963, art 5, § 25, the majority with the assistance of a number of rules of constitutional construction, has found:
"[T]he language of art 4, § 26 that '[n]o bill shall become a law without the concurrence of a majority of the members elected to and serving in each house’ applies to every bill considered for final passage by the House of Representatives and to every bill considered *648for final passage by the Senate, except those rare situations where the Senate vote is 'equally divided’. In those instances, the specific language of art 5, §25 controls and thus renders inapplicable the general language of art 4, § 26.”
In effect, the majority has held that the clear language contained in Const 1963, art 4, § 26, that "[n]o bill shall become law without the concurrence of a majority of the members elected to and serving in each house” must be construed so as to read: "some bills may become law without the concurrence of a majority of the members elected to and serving in each house”. We do not find such a strained construction supportable by prior decisions of this Court or by the rules of constitutional construction employed by the majority.
In Kelley v Secretary of State, 149 Mich 343; 112 NW 978 (1907), this Court was called upon to resolve a conflict between the comparable provisions of the 1850 Constitution. In Kelley, the Senate became equally divided on the adoption of a concurrent resolution directing the Secretary of State to submit to the vote of the people a proposition calling for a direct primary election of the candidates for the offices of United States Senator, Governor and Lieutenant Governor. With an even split of 16 yeas and 16 nays in the Senate, the Lieutenant Governor cast the deciding vote, and the resolution was adopted. The resolution was subsequently approved by the Governor. When the Secretary of State refused to certify the question for a vote of the people as required by the resolution, the Lieutenant Governor sought mandamus.
In determining whether the Lieutenant Governor had the casting vote on the adoption of the concurrent resolution, this Court turned to Const 1850, art 4, § 19, which provided as follows:
*649"No bill or joint resolution shall become a law without the concurrence of a majority of all the members elected to each house.”
The Court in Kelley first held that it was unimportant that the resolution was labeled a concurrent resolution since the resolution had the effect of a law within the meaning of the constitutional provision. The Court then reasoned that since the concurrent resolution was a bill or joint resolution within the meaning of Const 1850, art 4, § 19, it necessarily followed that the resolution could not be passed without the "concurrence of a majority of all the members elected to each house”.
The Court in Kelley next decided the question of whether the Lieutenant Governor could give the casting vote when the Senate was evenly divided on the final passage of a bill or joint resolution. Const 1850, art 5, § 14 provided as follows:
"The Lieutenant Governor shall, by virtue of his office, be President of the Senate. In committee of the whole he may debate all questions; and when there is an equal division, he shall give the casting vote.”
In harmonizing the conflicting provisions of Const 1850, art 4, § 19 and Const 1850, art 5, § 14, this Court in Kelley held that the Lieutenant Governor could not provide the deciding vote where the Senate was evenly divided on a measure which would have the effect of law.
Today, the majority of the Court seeks to distinguish Kelley from the instant case on the basis that under the language of Const 1850, art 5, § 14, the Lieutenant Governor’s power to give the casting vote is arguably limited to proceedings of the committee of the whole. This is indeed a plausible construction of Const 1850, art 5, § 14, and in fact *650it is the construction advanced in 1907 by the Attorney General in Kelley. However, upon examining the rationale upon which this Court reached its decision in Kelley, it becomes apparent that the basis upon which the majority distinguished Kelley from the instant case is one without solid foundation. The Court in Kelley specifically declined to base its decision on the construction of Const 1850, art 5, § 14 advanced by the majority today and, instead, relied on the clear and absolute language of Const 1850, art 4, § 19 that:
"No bill or joint resolution shall become a law without the concurrence of a majority of all the members elected to each house.”
While the casting vote provision of Const 1850, art 5, § 14 was deleted in the 1908 Constitution, it was reinstated by the framers of the 1963 Constitution in the form of Const 1963, art 5, § 25. Since the effective date of the 1963 Constitution, the Lieutenant Governor has cast the deciding vote on a number of occasions when the Senate was equally divided on a variety of procedural issues.1 However, with the passage and subsequent enactment of House Bill 4407, this Court is presented for the first time with the question whether the Lieutenant Governor may cast the deciding vote for the final passage of a bill when the Senate is equally divided. We would hold that this Court is *651bound by its decision in Kelley2 that the casting vote provision of the 1850 Constitution cannot apply to the final passage of a bill in view of the constitutional provision requiring the concurrence of a majority of the elected members of each house.
In Boards of County Road Commissioners v Board of State Canvassers, 391 Mich 666; 218 NW2d 144 (1974), this Court reiterated the following principle of constitutional adjudication:
" 'Where a constitutional provision has received a settled judicial construction, and is afterward incorporated into a new or revised constitution, or amendment, it will be presumed to have been retained with a knowledge of the previous construction, and courts will feel bound to adhere to it.’ ” Richardson v Secretary of State, 381 Mich 304, 311; 160 NW2d 883 (1968).3
Accordingly, we would hold that the rule enunciated in Kelley is controlling in the present case. Had the framers of the 1963 Constitution deemed it prudent to qualify the language of Const 1963, art 4, § 26, to allow the Lieutenant Governor to cast the deciding vote on the final passage of a bill when the Senate is equally divided, we must presume they would have done so with clear language to that effect. Therefore, we believe that the provision of Const 1963, art 5, § 25, setting forth the Lieutenant Governor’s power to cast the deciding vote when the Senate is equally divided, should be construed to be limited to procedural matters only in view of the absolute language of Const 1963, art 4, § 26 requiring for the final passage of a bill an *652affirmative vote by a majority of members elected to and serving in each house.
We would answer the question before this Court in the negative.
Kavanagh, C.J., concurred with Fitzgerald, J.

 See 2 Michigan Senate J (1965) 1702; 2 Michigan Senate J (1965) 1759; 1 Michigan Senate J (1966) 213; 1 Michigan Senate J (1966) 217; 1 Michigan Senate J (1966) 896; 2 Michigan Senate J (1966) 1246; 1 Michigan Senate J (1971) 81; 2 Michigan Senate J (Í971) 2482; 1 Michigan Senate J (1972) 369-370; 2 Michigan Senate J (1972) 1103-1104; 2 Michigan Senate J (1972) 1105; 2 Michigan Senate J (1972) 1115-1116; 2 Michigan Senate J (1972) 1460; 1 Michigan Senate J (1973) 300; 1 Michigan Senate J (1974) 57; and 1 Michigan Senate J (1974) 84.


 We would note that we do not believe that the precedential value of Kelley has been diminished by the disapproval of it expressed by the Montana Supreme Court in State ex rel Easbey v Highway Patrol Board, 140 Mont 383; 372 P2d 930 (1962).


 Quoting 16 CJS, Constitutional Law, § 35, pp 114-115.